t c memo united_states tax_court william d bilyeu petitioner v commissioner of internal revenue respondent docket no filed date william d bilyeu pro_se kristin m bourland for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following deficiency in and additions to petitioner’s federal_income_tax tax_year deficiency dollar_figure additions to tax sec_6654 sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure the issues remaining for decision for petitioner’s taxable_year are is petitioner entitled to reduce the gross_proceeds of dollar_figure that the parties agree he received upon the disposition of certain securities by the total amount of the cost_basis that he claims he had in each of those securities we hold that he is not is petitioner entitled to deduct certain claimed state and local_taxes totaling dollar_figure we hold that he is not is petitioner entitled to deduct certain claimed charitable_contributions totaling dollar_figure we hold that he is not is petitioner liable for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for the addition_to_tax under sec_6651 we hold that he is 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated by the parties and are so found at the time petitioner filed the petition he resided in indiana petitioner did not file a tax_return for his taxable_year as a result respondent prepared a substitute for return for that year substitute for return for the substitute for return for included the following documents that pertained to that taxable_year sec_6020 asfr certification sec_6020 certification a letter dated date that respondent sent to petitioner and that set forth a proposed individual income_tax assessment and an asfr tdi record reflecting certain information contained in the account that respondent maintained for petitioner respondent’s representative who signed the sec_6020 certification certified that the pages attached thereto constituted a valid substitute for return under sec_6020 the substitute for return for showed inter alia total income of dollar_figure that the respective payors of that income had reported to respondent that total income consisted of wages of dollar_figure interest of dollar_figure dividends of dollar_figure rent royalties of dollar_figure distributive_share of dollar_figure and broker sales of dollar_figure respondent issued a notice_of_deficiency to petitioner for his taxable_year notice respondent determined in that notice inter alia that petitioner must include in income the gross_proceeds from the disposition of certain securities during that year that he is entitled to a standard_deduction that he is liable for the addition_to_tax under sec_6651 and that he is liable for the addition_to_tax under sec_6651 opinion petitioner bears the burden of proving error in the determinations in the notice that remain at issue see rule a 290_us_111 petitioner also bears the burden of proving his entitlement to the deduction sec_2respondent concedes that during petitioner received gross_proceeds from the disposition of certain securities totaling only dollar_figure and not the amount of the proceeds that respondent determined in the notice petitioner concedes all income that respondent determined in the notice except the gross_proceeds from the disposition of certain securities as discussed below it is petitioner’s position that those gross_proceeds should be reduced by the total amount of the basis that he claims he had in each of those securities 3respondent concedes that petitioner is entitled to a deduction for home mortgage loan interest of dollar_figure which is greater than the standard_deduction to which respondent determined in the notice petitioner was entitled 4petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 in any event he has failed to establish that he satisfies the requirements of that section on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 for his taxable_year that he is claiming for the first time here see rule a deductions are a matter of legislative grace and petitioner bears the burden of proving his entitlement to those claimed deductions see 503_us_79 we turn first to petitioner’s position that the gross_proceeds of dollar_figure that he received from the disposition of certain securities during should be reduced by the total amount of the basis that he claims he had in each of those securities petitioner relies solely on his testimony in order to satisfy his burden of establishing the respective bases of the securities in question petitioner’s testimony regarding the basis that he claims he had in each of those securities is uncorroborated petitioner presented no documentation to support his claimed basis in any of the securities in question not even any notes made at the time he pur- chased each of those securities showing what he paid for and the date on which he purchased each of them we are not required to and we shall not rely on petitioner’s testimony to establish the basis that he had in each of the securitie sec_5we find incredible petitioner’s testimony that when he purchased certain of the securities in question from certain stockbrokers he did not receive any documentation showing the amount that he paid for and the date on which he purchased such securities disposed of during see eg 87_tc_74 on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to reduce the gross_proceeds that he received during that year from the disposition of certain securities by the total amount of the basis that he claims he had in each of those securities we address next petitioner’s position that he is entitled to deduct for his taxable_year state and local_taxes totaling dollar_figure consisting of state_and_local_income_taxes of dollar_figure local real estates taxes of dollar_figure and state excise_tax of dollar_figure petitioner relies solely on his uncorroborated testimony in order to carry his burden of establishing his entitlement to deduct those claimed state and local_taxes we are not required to and we shall not rely on that testimony see eg id on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled to deduct for his taxable_year the state and local_taxes that he is claiming we turn now to petitioner’s position that he is entitled to deduct for his taxable_year charitable_contributions totaling dollar_figure consisting of dollar_figure that he claims he paid to compassion in the name of christ and dollar_figure that he claims he paid to crusade for children petitioner relies solely on his uncorroborated testimony to carry his burden of establishing that he is entitled to those claimed deductions we are not required to and we shall not rely on that testimony see eg id on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled to deduct for his taxable_year the charitable_contributions that he is claiming we address finally petitioner’s position that he is not liable for his taxable_year for the respective additions to tax under sec_6651 and that respondent determined in the notice the only argument that petitioner advances in support of that position is that if we were to sustain his respective positions on the other issues that he is asking us to decide there will be an overpayment for his taxable_year and not an underpayment we have rejected petitioner’s respec- tive positions on all of those other issues we also reject his position regarding the respective additions to tax under sec_6651 and on the record before us we find that petitioner is liable for his taxable_year for the respective additions to tax under sec_6651 and we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decision will be entered under rule 6the respective amounts of the additions to tax under sec_6651 and must be redetermined in the light of the concessions by respondent
